
	

113 S546 IS: Smarter Borrowing Act
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 546
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Harkin (for himself,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Franken, Ms. Warren,
			 Mr. Blumenthal, Mr. Sanders, Mr.
			 Rockefeller, Mr. Durbin,
			 Mr. Lautenberg, and
			 Mr. Murphy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend entrance counseling and exit counseling for
		  borrowers under the Higher Education Act of 1965, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Smarter Borrowing
			 Act.
		2.Amendments to
			 the Higher Education Act of 1965
			(a)Notification of
			 Pell grant eligibilitySection 401 of the Higher Education Act of
			 1965 (20 U.S.C. 1070a) is amended by adding at the end the following:
				
					(k)Notification of
				Pell grant eligibility
						(1)In
				GeneralEach eligible institution shall, not less than once every
				2 years while a student is enrolled in the institution, notify each student
				enrolled in the institution who is receiving a Federal Pell Grant of the period
				of time that the student has remaining before the student will not be eligible
				for a Federal Pell Grant in accordance with subsection (c)(5) because the
				period of time for which the student has received a Federal Pell Grant, in the
				aggregate, exceeds the period of enrollment described in subsection
				(c)(5).
						(2)Pell Grant
				Recipients who are borrowersIn the case of a student who is
				receiving a Federal Pell Grant who is also a borrower of a loan made, insured,
				or guaranteed under part B (other than a loan made pursuant to section 428C or
				a loan made on behalf of a student pursuant to section 428B) or made under part
				D (other than a Federal Direct Consolidation Loan or a Federal Direct PLUS loan
				made on behalf of a student), the requirement described in paragraph (1) shall
				be carried out in accordance with the notification and counseling requirements
				described in section
				485(o).
						.
			(b)Institution
			 EligibilitySection 435 of the Higher Education Act of 1965 (20
			 U.S.C. 1085) is amended—
				(1)in subsection
			 (a)(7)—
					(A)in subparagraph
			 (A), by adding at the end the following:
						
							(iii)Summary of
				default prevention planEach institution subject to this
				subparagraph shall prepare a summary of the plan described under clause (i)
				that is directed to a student audience, and shall make the summary available to
				students at the institution.
							;
				and
					(B)by inserting
			 after subparagraph (B) the following:
						
							(C)Additional
				notification and loan counseling requirementsAn institution
				whose cohort default rate is equal to or greater than the threshold percentage
				specified in paragraph (2)(B)(iv) in any fiscal year shall, in order to retain
				or regain, as the case may be, status as an eligible institution, carry out the
				additional notification and loan counseling requirements described under
				section
				485(o)(3).
							.
					(c)Student Loan
			 CounselingSection 485 of the
			 Higher Education Act of 1965 (20 U.S.C. 1092) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A)—
						(i)by
			 striking clause (i) and inserting the following:
							
								(i)personalized information that reflects
				the borrower's actual borrowing circumstances, which shall include—
									(I)the repayment plans available,
				including income-based and pay-as-you-earn repayment options;
									(II)a description of the different
				features of each plan; and
									(III)personalized information showing
				estimates of the borrower's anticipated monthly payments and the difference in
				total interest paid and total payments under each
				plan;
									; 
						(ii)by redesignating
			 clauses (viii) and (ix) as clauses (ix) and (x), respectively;
						(iii)by inserting
			 after clause (vii) the following:
							
								(viii)a statement that student loans must
				be repaid even if the student is dissatisfied with the quality of education
				that the student receives;
								;
				and
						(iv)by adding at the
			 end the following:
							
								(C)The counseling described in
				subparagraph (A)—
									(i)shall be provided in a simple and
				understandable manner that includes mechanisms to check for comprehension;
				and
									(ii)shall be provided—
										(I)during an exit counseling session
				conducted in person; or
										(II)online.
										;
				and
						(B)in paragraph
			 (2)(A)(iv), by striking , address, social security number, references,
			 and driver's license number and inserting , postal address,
			 social security number, references, driver's license number, phone number, and
			 personal electronic mailing address;
					(2)in subsection
			 (l)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)Disclosure
				required prior to signing master promissory noteEach eligible
				institution shall, prior to the signing of the master promissory note to a
				first-time borrower at such institution of a loan made under part D (other than
				a Federal Direct Consolidation Loan or a Federal Direct PLUS loan made on
				behalf of a student), ensure that the borrower receives comprehensive
				information on the terms and conditions of the loan and of the responsibilities
				the borrower has with respect to such loan in accordance with paragraph (2).
				Such information—
								(A)shall be provided
				through the use of interactive programs that test the borrower’s understanding
				of the terms and conditions of the borrower’s loans under part D, using simple
				and understandable language and clear formatting; and
								(B)shall be
				provided—
									(i)during an
				entrance counseling session conducted in person; or
									(ii)online.
									;
				
					(B)in paragraph (2),
			 by adding at the end the following:
						
							(L)(i)A disclosure that
				Federal student loans offer generally more favorable terms and beneficial
				repayment options than private education loans, an explanation of the
				difference and relevance between student loans with a fixed interest rate as
				compared to student loans with a variable interest rate, and a recommendation
				that students examine available Federal student loan options before applying
				for private education loans.
								(ii)An explanation written by the
				Secretary, in consultation with the heads of relevant Federal agencies,
				including the Director of the Consumer Financial Protection Bureau and the
				Commissioner of the Internal Revenue Service, of—
									(I)the benefits unique to student loans made
				under part D, including repayment plans, loan forgiveness, and loan deferment;
				and
									(II)the loan terms that borrowers should
				examine carefully if considering a private education loan.
									(M)An explanation,
				if applicable, that a student may refuse all or part of a student loan made
				under part D that is made to the student, which could help minimize the
				student's debt obligations.
							(N)Information
				relating to the institution's cohort default rate, including—
								(i)the cohort
				default rate, as described in section 435(m), of the institution and an easy to
				understand description of what a cohort default rate is;
								(ii)the percentage
				of students at the institution of higher education who borrow Federal student
				loans under this title;
								(iii)the national
				average cohort default rate (as determined by the Secretary in accordance with
				section 435(m)); and
								(iv)if the cohort
				default rate for the institution (as described in clause (i)) is greater than
				the national average cohort default rate (as described in clause (iii)), then
				the institution shall provide—
									(I)the loan
				repayment rate at the institution, as calculated by the Secretary in accordance
				with subsection (n), and, if applicable, the loan repayment rate of each
				program at the institution that is subject to gainful employment regulations
				under section 668.7 of title 34, Code of Federal Regulations;
									(II)an easy to
				understand description of what a loan repayment rate is; and
									(III)a disclosure to
				the student that the institution's cohort default rate is above the national
				average.
									(O)A statement that
				student loans must be repaid even if the student is dissatisfied with the
				quality of education that the student receives.
							(P)The percent of
				students at the institution who obtain a degree or certificate within 150
				percent of the normal time for completion of, or graduation from, the student's
				program.
							;
				and
					(C)by adding at the
			 end the following:
						
							(3)Borrower
				Contact InformationEach eligible institution shall require that
				a borrower who receives entrance counseling under this subsection on or after
				the date of enactment of the Smarter
				Borrowing Act submit to the institution, during the entrance
				counseling required by this subsection, the borrower's contact information at
				the time of the entrance counseling, including the borrower's—
								(A)phone
				number;
								(B)postal address;
				and
								(C)personal
				electronic mailing address.
								;
				and
					(3)by adding at the
			 end the following:
					
						(n)Loan Repayment
				Rate
							(1)In
				GeneralNot less than once every fiscal year, the Secretary shall
				calculate the loan repayment rate for each institution of higher education that
				is participating in a program under this title or seeking to regain eligibility
				to participate in a program under this title. The Secretary shall make the loan
				repayment rate for each such institution publicly available on the
				College Navigator website of the National Center for Education
				Statistics.
							(2)Method of
				Calculation
								(A)In
				GeneralFor purposes of this subsection, the loan repayment rate
				for an institution shall be equal to the proportion that—
									(i)the sum of the
				total original outstanding principal balance of all loans paid in full of the
				institution plus the total original outstanding principal balance of all
				payments-made loans of the institution; bears to
									(ii)the original
				outstanding principal balance of all loans described in subparagraph (B) of the
				institution.
									(B)Original
				outstanding principal balance
									(i)In
				GeneralFor purposes of subparagraph (A), the original
				outstanding principal balance is the total amount of the outstanding balance,
				including capitalized interest, on loans under part B and part D owed by
				students for attendance at the institution on the date those loans first
				entered repayment, subject to clauses (ii) and (iii).
									(ii)ExclusionThe
				original outstanding principal balance does not include loans made to parent
				borrowers under section 428B or the Federal Direct PLUS Loan Program.
									(iii)Consolidation
				LoansFor loans made under section 428C or Federal Direct
				Consolidation Loans, the original outstanding principal balance is the original
				outstanding principal balance of the loans under part B and part D attributable
				to a borrower’s attendance at the institution.
									(C)Loans Paid in
				Full
									(i)In
				GeneralFor purposes of subparagraph (A)(i), a loan paid in full
				is a loan described in subparagraph (B) that—
										(I)(aa)has never been in
				default; or
											(bb)in the case of a loan made under
				section 428C or a Federal Direct Consolidation Loan, neither the consolidation
				loan nor the underlying loan or loans has ever been in default; and
											(II)has been paid in
				full by a borrower.
										(ii)Consolidation
				loans and refinancingA loan that is paid through a loan made
				under section 428C, a Federal Direct Consolidation Loan, or under another
				refinancing process provided for under this Act, is not counted as a loan paid
				in full for purposes of this subparagraph until the consolidation loan or other
				financial instrument is paid in full by the borrower.
									(D)Payments-Made
				Loans
									(i)In
				GeneralIn this paragraph, the term payments-made loan is a loan
				described in subparagraph (B) that has never been in default or, in the case of
				a loan made under section 428C or a Federal Direct Consolidation Loan, neither
				the consolidation loan nor the underlying loan or loans have ever been in
				default, where—
										(I)for all
				undergraduate programs, payments made by a borrower during the most recently
				completed fiscal year reduce the outstanding balance of a loan, including the
				outstanding balance of a loan made under section 428C or a Federal Direct
				Consolidation Loan, to an amount that is less than the outstanding balance of
				the loan at the beginning of that fiscal year;
										(II)for
				post-baccalaureate certificate, master’s degree, doctoral degree, or
				first-professional degree programs, the total outstanding balance of a loan
				made under section 428C or a Federal Direct Consolidation Loan at the end of
				the most recently completed fiscal year is less than the total outstanding
				balance of the consolidation loan at the beginning of the fiscal year;
				or
										(III)a borrower is
				in the process of qualifying for public service loan forgiveness under section
				455(m) and submits an employment certification to the Secretary that
				demonstrates the borrower is engaged in qualifying employment and the borrower
				made qualifying payments on the loan during the most recently completed fiscal
				year.
										(ii)Outstanding
				balance of a loan
										(I)In
				GeneralThe outstanding balance of a loan includes any unpaid
				accrued interest that has not been capitalized.
										(II)Consolidation
				loanThe outstanding balance of a loan made under section 428C or
				a Federal Direct Consolidation Loan includes any unpaid accrued interest that
				has not been capitalized.
										(E)ExclusionsFor
				the most recently completed fiscal year, the original outstanding principal
				balance of the following loans is excluded from both the numerator and the
				denominator of the ratio:
									(i)Loans that were
				in an in-school deferment status under section 428(b)(1)(M)(i) or 455(f)(2)(A)
				during any part of the fiscal year.
									(ii)Loans that were
				in a military-related deferment status under section 428(b)(1)(M)(ii) or
				455(f)(2)(C) during any part of the fiscal year.
									(iii)Loans that were
				discharged as a result of the death of the borrower under subsection (a)(1) or
				(d) of section 437.
									(iv)Loans that were
				assigned or transferred to the Secretary and that are being considered for
				discharge as a result of the total and permanent disability of the borrower, or
				were discharged by the Secretary on that basis under section 437(a).
									(o)Additional
				notifications and counseling for borrowers
							(1)Annual
				NotificationsSubject to subparagraph (E), each eligible
				institution shall, not less than once every year while a student is enrolled in
				the institution, carry out the notification requirements described in
				subparagraphs (A), (B), (C), and (D) with respect to a borrower of a loan made,
				insured, or guaranteed under part B (other than a loan made pursuant to section
				428C or a loan made on behalf of a student pursuant to section 428B) or made
				under part D (other than a Federal Direct Consolidation Loan or a Federal
				Direct PLUS loan made on behalf of a student). Such notification requirements
				may be fulfilled by notifications provided through existing methods of
				communication, such as the annual financial aid award letter.
								(A)Student Loan
				Balance; Loan TermsThe eligible institution shall provide the
				borrower with a written notification of—
									(i)the borrower's
				outstanding balance of principal and interest owing on any loan made, insured,
				or guaranteed under this title;
									(ii)the borrower's
				repayment options; and
									(iii)a disclosure
				that Federal student loans offer generally more favorable terms and beneficial
				repayment options than private education loans, an explanation of the
				difference and relevance between student loans with a fixed interest rate as
				compared to student loans with a variable interest rate, and a recommendation
				that students examine available Federal student loan options before applying
				for private education loans.
									(B)Federal Direct
				Stafford Loan EligibilityIn addition to the notifications under
				subparagraph (A) and under subparagraph (C), if applicable, in the case of a
				borrower described in paragraph (1) who qualifies for a Federal Direct Stafford
				Loan and who was a new borrower on or after July 1, 2013, the institution shall
				provide—
									(i)a written
				notification of the period of time that the borrower has remaining before the
				borrower will not be eligible for a Federal Direct Stafford Loan in accordance
				with section 455(q) because the period of time for which the borrower has
				received Federal Direct Stafford Loans, in the aggregate, exceeds the period of
				enrollment described in section 455(q)(3); and
									(ii)a written
				notification to such student when the period of time for which the borrower has
				received Federal Direct Stafford Loans, in the aggregate, reaches—
										(I)except as
				provided in subclause (II) or (III), a period equal to 100 percent of the
				published length of the educational program in which the student is
				enrolled;
										(II)in the case of a
				borrower who was previously enrolled in 1 or more other educational programs
				that began on or after July 1, 2013, a period equivalent to
				2/3 of the maximum period of time that the borrower is
				eligible to receive a Federal Direct Stafford Loan, as calculated in accordance
				with section 455(q)(3)(A)(ii); or
										(III)in the case of
				a borrower who was or is enrolled on less than a full-time basis or in the case
				of a borrower whose course of study or program is described in paragraph (3)(B)
				or (4)(B) of section 484(b), a period equivalent to 2/3 of
				the maximum period of time that the borrower is eligible to receive a Federal
				Direct Stafford Loan, as calculated in accordance with section
				455(q)(3)(B).
										(C)Pell Grant
				EligibilityIn addition to the notifications under subparagraph
				(A) and under subparagraph (B), if applicable, in the case of a borrower
				described in paragraph (1) who is receiving a Federal Pell Grant, the
				institution shall provide a written notification to such borrower of the period
				of time that the borrower has remaining before the borrower will not be
				eligible for a Federal Pell Grant in accordance with section 401(c)(5) because
				the period of time for which the borrower has received a Federal Pell Grant, in
				the aggregate, exceeds the period of enrollment described in section
				401(c)(5).
								(D)Confirmation of
				Receipt of NotificationEach eligible institution shall require
				the borrower, for each applicable notification described in this paragraph, to
				provide written confirmation (including through electronic means) that the
				borrower has received the notification and understands the information
				contained in that notification.
								(E)Notifications
				by certain institutionsIn the case of an institution described
				in paragraph (2)(A), the notification requirements under this paragraph
				(including the confirmation of notification described in subparagraph (D))
				shall be carried out annually during the interim in-school counseling described
				in paragraph (2)(B).
								(2)Additional
				counseling requirements for institutions with greater than average cohort
				default rates
								(A)ApplicabilityIn
				addition to the counseling required under subsections (b) and (l), and any
				other requirements under this subsection, each eligible institution that has a
				cohort default rate that is greater than the national average cohort default
				rate (as determined by the Secretary in accordance with section 435(m)) shall
				carry out the additional loan counseling described in subparagraphs (B), (C),
				and (D). Such counseling shall be provided in a simple and understandable
				manner that includes mechanisms to check for comprehension.
								(B)Interim
				in-school counselingEach eligible institution described in
				subparagraph (A) shall require each borrower of a loan made, insured, or
				guaranteed under part B (other than a loan made pursuant to section 428C or a
				loan made on behalf of a student pursuant to section 428B) or made under part D
				(other than a Federal Direct Consolidation Loan or a Federal Direct PLUS loan
				made on behalf of a student), to undertake not less than 1 online, or
				in-person, counseling session at the beginning of each academic year that the
				borrower is enrolled at such institution, which shall include—
									(i)the applicable
				notification requirements described in paragraph (1); and
									(ii)a statement that
				student loans must be repaid even if the borrower is dissatisfied with the
				quality of education that the borrower receives.
									(C)Additional loan
				counseling requirements for certain student borrowers
									(i)In
				GeneralEach eligible institution described in subparagraph (A)
				shall require each borrower described in clause (ii) to participate in an
				additional loan counseling session, which shall—
										(I)be coordinated
				jointly by the student’s academic advisor and the financial aid office;
										(II)include
				disclosure of the estimated additional cost of attendance that the borrower may
				incur by failing to progress through the borrower's educational program at a
				pace that meets the requirements for satisfactory progress, as described in
				section 484(c); and
										(III)in the case of
				a borrower described in clause (ii)(II)(bb), include the development of an
				institutionally approved academic plan designed to ensure that the borrower
				will complete the borrower's educational program within a reasonable
				timeframe.
										(ii)Borrowers in
				need of additional loan counselingA borrower shall be subject to
				the requirements described in clause (i) if—
										(I)the borrower has
				a loan made, insured, or guaranteed under part B (other than a loan made
				pursuant to section 428C or a loan made on behalf of a student pursuant to
				section 428B) or made under part D (other than a Federal Direct Consolidation
				Loan or a Federal Direct PLUS loan made on behalf of a student); and
										(II)(aa)the borrower has
				transferred to the institution from another institution of higher education;
				or
											(bb)the borrower meets certain criteria
				that the institution has determined may place a borrower at greater risk of
				defaulting on student loans, such as switching majors or declaring a major
				late, withdrawing prematurely from an educational program, or being in danger
				of failing to meet standards of academic progress.
											(D)Counseling for
				parent PLUS borrowers
									(i)In
				GeneralEach eligible institution described in subparagraph (A)
				shall, prior to disbursement of a Federal Direct PLUS loan made on behalf of a
				student in an amount that is greater than $10,000 (either in a single award
				year or in the aggregate), ensure that the borrower receives comprehensive
				information on the terms and conditions of the loan and of the responsibilities
				the borrower has with respect to such loan. Such information—
										(I)shall be provided
				through the use of interactive programs that test the borrower’s understanding
				of the terms and conditions of the borrower’s loan, using simple and
				understandable language and clear formatting; and
										(II)shall be
				provided—
											(aa)during a
				counseling session conducted in person; or
											(bb)online.
											(ii)Information to
				be providedThe information to be provided to the borrower under
				clause (i) shall include the following:
										(I)Information on
				how interest accrues and is capitalized during periods when the interest is not
				paid by the borrower.
										(II)An explanation
				of when loan repayment begins and what options are available for a borrower who
				may need a deferment.
										(III)The repayment
				plans that are available to the borrower, including personalized information
				showing—
											(aa)estimates of the
				borrower’s anticipated monthly payments under each repayment plan that is
				available; and
											(bb)the difference
				in interest paid and total payments under each repayment plan.
											(IV)The obligation
				of the borrower to repay the full amount of the loan, regardless of whether the
				student on whose behalf the loan was made completes or does not complete the
				program in which the student is enrolled within the regular time for program
				completion.
										(V)The obligation of
				the borrower to repay the full amount of the loan even if the student on whose
				behalf the loan was made is dissatisfied with the quality of education that the
				student receives.
										(VI)The likely
				consequences of default on the loan, including adverse credit reports,
				delinquent debt collection procedures under Federal law, and litigation.
										(VII)The name of and
				contact information for the individual the borrower may contact if the borrower
				has any questions about the borrower’s rights and responsibilities or the terms
				and conditions of the loan.
										(3)Additional
				counseling requirements for certain institutions
								(A)Applicable
				Institutions
									(i)Institutions
				that may lose eligibilityThe Secretary shall require that an
				institution that has a cohort default rate that is equal to or greater than the
				threshold percentage specified in section 435(a)(2)(B) for the most recent
				fiscal year for which data is available (except in the case of an institution
				that meets the criteria for a participation rate index appeal, as described in
				section 435(a)(8)) shall certify that the institution has met the counseling
				requirements under subsections (b) and (l) and under this subsection, including
				the requirements described in subparagraph (B). The counseling shall be
				provided in a simple and understandable manner that includes mechanisms to
				check for comprehension.
									(ii)Institutions
				that wish to regain eligibilityThe Secretary shall require that
				an institution that loses eligibility under part B or part D of this title, or
				under any other program described in this Act, in accordance with section
				435(a)(2)(B) or section 668.206a of title 34, Code of Federal Regulations (as
				in effect on the day before the date of enactment of the
				Smarter Borrowing Act), shall
				certify that the institution has met the counseling requirements described in
				subparagraph (B) as a condition of regaining such eligibility. The counseling
				shall be provided in a simple and understandable manner that includes
				mechanisms to check for comprehension.
									(B)Notification
				and Counseling RequirementsIn addition to the counseling
				required under subsections (b) and (l), and any other requirements under this
				subsection, an institution described in subparagraph (A) shall, for each fiscal
				year that the institution has a cohort default rate that is equal to or greater
				than the threshold percentage specified in section 435(a)(2)(B), include in the
				institution's default prevention plan described under section 668.217 of title
				34, Code of Federal Regulations (as in effect on the day before the date of
				enactment of the Smarter Borrowing
				Act) a specification that the institution will—
									(i)provide each
				student at the institution with a notification that the institution is an
				at-risk institution that is subject to losing eligibility (or has lost
				eligibility, as the case may be) for certain Federal student aid programs due
				to the institution’s cohort default rate; and
									(ii)provide each
				student at the institution who is receiving funds under this title with a
				counseling session, either in person or over the telephone, for the purpose of
				helping the student to develop a
				budget.
									.
				(d)Program
			 Participation AgreementsSection 487(a) is amended by adding at
			 the end the following:
				
					(30)The institution
				will provide the Secretary with any information that the Secretary requests in
				order to meet the requirements of section
				435(n).
					.
			(e)Required
			 DataAny data that an institution of higher education does not
			 have access to and that is required for compliance with this section shall be
			 provided or made available by the Department of Education, or other Federal
			 agencies, as appropriate.
			3.Explanation of
			 the benefits of Federal loansThe Secretary of Education, in consultation
			 with the heads of relevant Federal agencies, shall prepare and make available
			 to eligible institutions, as described under section 485(l)(2)(L)(ii) of the
			 Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)(L)(ii)), a written
			 explanation of the benefits that are unique to Federal student loans (including
			 repayment plans, loan forgiveness, and loan deferment) and a description of the
			 loan terms that borrowers should examine carefully if considering a private
			 education loan.
		4.Longitudinal
			 Study of the Effectiveness of Student Loan Counseling
			(a)In
			 GeneralNot later than 1 year
			 after the date of enactment of the Smarter
			 Borrowing Act, the Secretary of Education, acting through the
			 Director of the Institute of Education Sciences, shall begin conducting a
			 rigorous longitudinal study of the impact and effectiveness of student loan
			 counseling, as provided in accordance with subsections (b), (l), and (o) of
			 section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) and through
			 such other means of providing student loan counseling services as the Secretary
			 may determine. The longitudinal study shall include information about student
			 persistence, degree attainment, program completion, successful entry into
			 student loan repayment, cumulative borrowing levels, and such other factors as
			 the Secretary may determine.
			(b)Interim
			 ReportsNot later than 18 months after the commencement of the
			 study described under this section, and annually thereafter, the Secretary
			 shall evaluate the progress of the study and report any short-term findings to
			 the appropriate committees of Congress.
			(c)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for fiscal year 2013 and
			 each of the 5 succeeding fiscal years.
			5.Recommendations
			(a)National
			 Student Loan Data SystemNot
			 later than 160 days after the date of enactment of this Act, the Secretary of
			 Education and the Director of the Consumer Financial Protection Bureau shall
			 prepare and submit to Congress a report containing joint recommendations
			 relating to the inclusion of private student loans into the National Student
			 Loan Data System established under section 485B of the Higher Education Act of
			 1965 (20 U.S.C. 1092b).
			(b)Recommendations
			 for Student Loan CounselingThe Secretary of the Treasury, acting
			 through the President’s Advisory Council on Financial Capability and the
			 Financial Literacy and Education Commission (FLEC), shall prepare and submit to
			 Congress a report containing recommendations about information that should be
			 included in financial literacy counseling for first-time student loan
			 borrowers.
			6.Consumer testing
			 of loan counseling and master promissory note
			(a)Establishment
			 of Consumer Testing ProcessNot later than 3 months after the date of
			 enactment of the Smarter Borrowing
			 Act, the Secretary of Education shall establish a process for
			 consumer testing the master promissory note and online entrance, exit, and
			 interim loan counseling tools, including online tools that may be used during
			 the counseling that is required under subsections (b), (l), and (o) of section
			 485 of the Higher Education Act of 1965 (20 U.S.C. 1092).
			(b)Participants in
			 Consumer TestingThe consumer
			 testing process described in subsection (a) shall include—
				(1)representatives of students (including
			 low-income students, first generation college students, adult students, and
			 prospective students);
				(2)students’ families (including low-income
			 families, families with first generation college students, and families with
			 prospective students);
				(3)institutions of higher education;
				(4)postsecondary financial aid officers;
			 and
				(5)nonprofit consumer groups.
				(c)DurationThe Secretary of Education shall ensure
			 that the consumer testing described in this section lasts not longer than 6
			 months after the process for consumer testing has been established under
			 subsection (a).
			(d)Use of Consumer
			 Testing ResultsThe Secretary
			 of Education shall use the results of the consumer testing in the final
			 development of online entrance, exit, and interim loan counseling tools,
			 including online tools that may be used during the counseling that is required
			 under subsections (b), (l), and (o) of section 485 of the Higher Education Act
			 of 1965 (20 U.S.C. 1092), and the final development of a revised master
			 promissory note.
			(e)Report to
			 CongressNot later than 3
			 months after the date the consumer testing concludes, the Secretary of
			 Education shall submit to Congress a report that contains—
				(1)the final online entrance, exit, and
			 interim loan counseling tools that the Department of Education plans to
			 implement, as described under subsection (d), and a revised master promissory
			 note; and
				(2)the results of the consumer testing
			 conducted under this section.
				
